Title: To George Washington from Edward Newenham, 31 January 1791
From: Newenham, Edward
To: Washington, George



Dear Sir
31 Jan⟨y⟩ 1791

This day, I received most particular pleasure in a carefull & attentive reading of your address to Congress on the 8th of last December.
I rejoice that Kantuc⟨ey⟩ is received as another State of the

Union; it will now prove a Barrier towards Canada, but had it not been amicably settled, it might (at some futare Period) be a troublesome Nieghbour, & resent its being rejected by the original Union; I have had my fears about it these some years; your Observations on the State of Europe & your advice to your Countrymen how to Act at this Period, prove that your Country Judged right in selecting you as their President; your Mediteranean Trade may prove a source of wealth to the states, could you make Treaties with the Pyratical states of the African Shoar—& a General Process of Execution on Sentences Issuing from the Foederal Courts should be the same in all the states, with one Mint, standard of Weights & Measures; The whole proves the wisdom, displays the Abilities & marks the Integrity of George Washington; All Titles sink beneath Intrincic Merit.
The Affairs of France have unremittingly occupied my Mind & attention for these 12 Months; Such a Revolution is unexampled in History, but I fear they have attempted too much at once—old prejudices—Customs—and feudal obedeince could not at a Moment be dissolved—the Law, Church, Navy, & Army were too ponderous for an Instant Reformation; the General Refusal of the Bishops & many of the Inferior Clergy to take the Civic oath may (& I fear will) create Violent Commotions; the Clergy have still a Stronghold on the weak, the Superstitious and to these may be added the ⟨Disented⟩ on Both Sides, as also those Princes, who, dreading a Reform in their own States, are ready to oppose the Revolutionists; all these degrees of Men being combined, may prove a formidable power, besides I have great doubts of the Patriotism & Integrity of many in the Regular Army, as I Know their Principles; however a few weeks will give the public some Idea of their situation; at present we have not had any News from Paris these 15 days, as there are 9 English Mails due; the Westerly winds having continued so long.
I have often feared for our truly worthy & Brave Friend the Marquiss Le Fayette; Reports of Assassination, Dismissal, Banishment, were often in the Papers; Union with Conde & Artois, Quarrels with Orleans; all these were told in the Flanders & Dutch papers with Every appearance of Proba[bi]lity—and the British Court papers added the wishes of the Freinds of Royal Despotism, thereby rendering, & adding, to the Continental Lies—Knowing his Integrity, I approve of Every thing that has

his Sanction, & condemn what he dislikes—on him I build my Political Faith—he Learned his Rudiments at Mount Vernon.
The Spanish Convention was a Lucky Circumstance for the National Assembly; a War would have totaly deranged them; they could not Carry on a War, & form a new Constitution at the same period; I mean to thank the Minister in some part of some of Speeches this Session, for having concluded the Convention & thereby served the Cause of Freedom in France; I wish Great-Brittain would now conclude an offensive & Defensive Alliance with France & America.
our Parliament has met, & contrary to Custom, they have begun well—they have entered, with Spirit, into an Enquiry how to Lessen the Consumption of that poysonous Spirit, whiskey—which has so debilitated & ruined our Manufacturers & Labourers, that thousands are Starving & Trade hurted—the General Cry of the Capital became too powerfull to be any longer Stifled; the Great point is, what Tax to Impose to make up the Deficiency to the Crown, & how to prevent Smuggling; for the higher the Duty is raze on any Commodity, the greater Encourgement is given to the Adventurous Smugler; French Brandy & Holland Gin will be Smuggled; my proposals will be to Lessen the Duty on Wine & Enact severer Laws against Smugglers, & for Every Member in the House to pledge himself to Support the Fair Trades & discountenance the Illicit Smuggler.
Such Storms—nay Harricanes, were never Known on the Coasts of this Island; for 42 days it has blown (2 Days Excepted) one continued Storm; our Shoares are covered with Shipwrecks—Even the fishing Boats have added to the General Loss—the whole Island is become drenched with water; we have to Dread a bad Crop of Corn, as the Wet has washed two thirds of the Earth away from the autumn seed; at present, we are well enough Supplied & send some oates & Potatoes to Foreign parts; Hay is in Great plenty—Horses are become immoderately dear, though there is no foreign Call for them; France used to take 200 a year of our Middle Price hunters & this year only 20 were Exported—the Number is Kept up expecting a Continental War.
I do not like the Imperial Catherine overpowring the Turkish Empire; it will give her too great a Sway in Europe; Sweden & Denmarke will be her Tributaries, She will command the Balticke

& ride Triumphant in the Archiopelago; though half a Century hence may See Siberia become an Independant Nation, & Kamsetaska the Soverign of her Seas to Japan on one side & Chili on the other; on the Least appearance of a Revolution in Russia, her distant Provinces will set up for themselves, & the European powers will plant Colonies & Supply the Boundaries of Asia with Ammunition & Arms; her Empire is growing too unwieldy, there are many Nations of many Tempers & as many Languages at present under her Dominion—her Weight will preponderate against her.
Is it not astonishing that the Spirit of Liberty has never yet Shewd itself in Spain or Portugal? If ever it gets the Smallest opening in the first, it must prevail, & Toledoes Riches will be turned to their proper use; the Clergy of that Kingdom requires more reform than the Immediate Servants of the Vatican—there is no Subjects in the Habitable Globe under such unnatural Tyranny as the People of Spain—as to Portugal, no Reformation will ever take place there untill the Dons are Emancipated.
I cannot account for it, but when I begin a Letter to your Excellency, I am so desirous of Shewing my Respect & sincere regard, that I am Guilty of great Impropriety in taking up so much of your Time, which could be so much better imployed in the service of your Country, or in Cultivating Mount Vernon—to see that Spot—to Converse with its Proprietor has been a Chief Wish of my heart, but Cursed Law prevented me for the Space of four years & I am declining in years—Yet! Yet! I do not relinquish the pleasing hope of Gods permitting me to Enjoy Health & an opportunity of personally saluting you & Mrs Washington.
on the late Prospect of a War with Spain my third Son Charles Burton Newenham (An American in Principle) who was a young Midshipman, but had serv⟨ed⟩ with Honor & Credit during the former war, entered on Board a Ship of War, Captain Phill⟨i⟩ps Cosby Comander, who is my Relative—finding that Junior officers were to be promoted I applied in favor of Merit & long Services to the Lords of the Admiralty that He should be promoted in the Next List—the Answer was—you, Sr Edward, are against us in Parliament—however Captain Cosby was made an Admiral in his Turn, & then demanded that my Son should be made Lieutenant—this the Admiral had a right to, & he is, by

this days English Gazette, appointed a Lieutenant; this refusal was a poor Effort of Ministerial Vengeance—for my vote on the Regency Buisiness.
Had your Glorious Fellow-Citizens not Succeaded in Supporting the Just rights of Man, I should have forfeited both Life & Estate, as it is long Since well Known that I was among the first Proscribed Victims, for the Evidence of my Sending off the Cargoe of Gun-Powder to Boston—& now they carry their Vengeance to my Children; this Son, happens also, to be a Member of the whig Club of Ireland—that is a Species of Treason in the Eyes of the Present Ministry—however I am happy, for I Know I acted Honestly
  Permit me to assure your Excellency that you have not a warmer friend in the United States than I am—nor is there a Family (My Eldest son Excepted who is not of my Principles) that has more respect or Sincerer Good wishes for Mrs Washingtons & your Health & Happiness, than Lady Newenham & her Children—5 Daughters & 4 sons—besides the Eldest—I have the Honor to remain, with Respect, my Dear Sir, your most obliged & faithfull Humble Servant

Edward Newenham


  Permit me to Enquire of your Excellency if you can inform me whether Colonel Wadsworth of New Hampshire be alive, as I have often wrote to him, & never receivd an Answer—I am not Sure whether he is of Connecticut or New Hampshire—he has wrote to me, & I answerd his, but it does not appear, that he received any of my Letters these 3 years, as I have not heard from him.

